Fourth Court of Appeals
                               San Antonio, Texas
                                     March 28, 2018

                                  No. 04-17-00646-CR

                                  Gilbert CISNEROS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 15-10-03043-DCRAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER

      The motion is GRANTED, and appellant’s brief must be filed no later than April 2,
2018. Further requests for an extension of time are disallowed.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court